Ames, J.
It is true that every reasonable presumption will be made in favor of an award. Tallman v. Tallman, 5 Cush. 825. Strong v. Strong, 9 Cush. 560. It is the legal presumption, unless the contrary appears, that arbitrators pursue the submission, and decide only the matters therein contained, and also that *75they decide all matters submitted to them. Sperry v. Ricker, 4 Allen, 17. And it is the legal presumption, until the contrary is proved, that referees hear all the legal proofs offered to them by either party, and their omission to state this- explicitly in their award is no cause for setting the award aside. Leominster v. Fitchburg & Worcester Railroad, 7 Allen, 38. Lutz v. Linthicum, 8 Pet. 165.
It is incumbent on a party, who seeks to impeach an award on the ground that the arbitrators have not passed upon all the matters submitted to them, to show that they have not. Sperry v. Ricker, ubi supra. As we understand the bill of exceptions, this is exactly what the defendant proposed and offered to do at the trial, and what he was prevented from doing by the ruling of the presiding judge. The refusal of the judge to admit any evidence of what the claim in question was, necessarily shows that his ruling was not based upon the nature of the particular claim.
The defendant’s point is not merely that the arbitrators disallowed a claim which he made, or found it to be frivolous or groundless, but that they wholly refused to consider it, although he attempted to lay it before them. Under the terms of the submission, it was the duty of the arbitrators to receive, pass upon and decide all matters in dispute between the parties, and any legal evidence which the defendant offered, to prove that they had not fulfilled that duty, should have been received. Edwards v. Stevens, 1 Allen, 315. Rollins v. Townsend, 118 Mass. 224.

Exceptions sustained.